Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01282-CV
____________
 
JACQUES JAIKARAN A/K/A JACQUES SANCHARA JAIKARAN,
Appellant
 
V.
 
U.S. BANK, N.A., AS TRUSTEE, Appellee
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 05-14890
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed October 4, 2005.  Appellant=s brief was originally due March 30,
2006, pursuant to a notice that no reporter=s record would be filed.  Appellant,
while acting pro se, submitted a non-conforming brief on June 9, 2006, which
the court struck and ordered re-drawn.  Appellant has now retained counsel. 
Appellant=s brief was due August 5, 2006, pursuant to counsel=s request for an extension of time. 
On August 10, 2006, one volume of reporter=s record was filed.  See Tex. R. App. P. 35.3(c) (requiring
appellate court to permit late filing of reporter=s record if delay is not appellant=s fault and permitting late filing
even when appellant is at fault).  Accordingly, the due date for appellant=s brief was calendared for September
11, 2006.  See Tex. R. App. P. 38.6(a). 
Because appellant=s brief was originally due six months ago, the court ordered
that no further extensions of time would be granted and that failure to file
the brief as ordered would result in dismissal of the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).  To date no brief or other response from appellant has been
filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.